Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                      REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art of
Tucker et al. (U.S. Pub No. 2019010869) disclose a system for adaptable trend detection for component condition indicator data includes a sensor operable to measure an operating condition of a vehicle and generate a sensor signal associated with the operating condition and a data server operable to acquire a current condition indicator of a condition indicator set according to the sensor signal, and to determine whether a trend in the condition indicator set is indicated according to at least the current condition indicator… the data server is further operable to provide an alert in response to determining that the trend is indicated. 
The prior art fails to disclose a method system or a variable frequency drive system comprising: an electric machine; one or more conductor coils; an environmental sensor; a sensor; and at least variable frequency drive configured to provide electrical power to the electric machine, the at least variable frequency drive comprising: at least one high voltage terminal; and at least one processor configured to: receive, via the sensor, a signal representing operational characteristics of the variable frequency drive system; determine, based on the signal, a partial discharge intensity value; receive, via the environmental sensor, at least one environmental measurement of the variable frequency drive system; modify, based on the at least one environmental measurement, the partial discharge intensity value to determine a modified partial discharge intensity value; and responsive to determining that the modified partial discharge intensity value satisfies a threshold, output an alert signal for the device. Wherein the method comprising: receiving, by one or more processors and via a sensor, a signal representing operational characteristics of a device included in an aircraft; determining, by the one or more processors and based on the signal, a partial discharge intensity value; receiving, by the one or more processors and via an environmental sensor, at least one environmental measurement of the device; modifying, by the one or more processors and based on the at least one environmental measurement, the partial discharge intensity value to determine a modified partial discharge intensity value; and responsive to determining that the modified partial discharge intensity value satisfies a threshold, outputting an alert signal for the device.  And the system comprising: a device included in an aircraft; an environmental sensor; a sensor; and one or more processors configured to: receive, via the sensor, a signal representing operational characteristics of a device included in an aircraft; determine, based on the signal, a partial discharge intensity value; receive, via the environmental sensor, at least one environmental measurement of the device; modify, based on the at least one environmental measurement, the partial discharge intensity value to determine a modified partial discharge intensity value; and responsive to determining that the modified partial discharge intensity value satisfies a threshold, output an alert signal for the device.
These limitations are neither taught nor obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brenner et al. (U.S. Patent No. 9.435,661) disclose systems and methods for attitude fault detection based on air data and aircraft control settings are provided a sensor monitor for an aircraft attitude measurement system comprises an aircraft model configured to model a plurality of states; and also discloses a residual evaluator configured to input residual error values generated by the propagator estimator; and the residual evaluator outputs an alert signal when the values exceed a predetermined statistical threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661